United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1080
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Delmonte M. Wilson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: May 31, 2016
                               Filed: June 9, 2016
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Delmonte Wilson directly appeals after he pled guilty to a felon-in-possession
offense and the district court1 imposed a within-Guidelines-range sentence. His

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that Wilson received ineffective assistance of counsel, that
the district court imposed an unreasonable sentence, that the court erred in its
Guidelines calculations, and that the Government engaged in prosecutorial
misconduct by failing to offer a favorable plea deal.

       To begin, we decline to address the ineffective-assistance claim. See United
States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006)
(ineffective-assistance claims are usually best litigated in collateral proceedings,
where record can be properly developed). We further conclude that counsel presents
no meritorious basis for reversing Wilson’s sentence, see United States v. David, 682
F.3d 1074, 1076-77 (8th Cir. 2012) (discussing appellate review of sentencing
decisions), or for finding prosecutorial misconduct, see Lafler v. Cooper, 132 S. Ct.
1376, 1387 (2012) (defendants have no right to be offered plea deal).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                       ____________________________




                                         -2-